IN THE SUPREME COURT OF THE STATE OF DELAWARE

RODERICK OWENS, §
§ No. 454, 2015
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
STATE OF DELAWAR.E, §
§ ID. No. 13 l2003447B
Plaintiff Below, §
Appellee. §

Submitted: March 2, 2016
Decided: March 4, 2016

Before STRINE, Chief Justice, HOLLAND and VAUGHN, Justices.
O R D E R

This 4“‘ day of March 2016, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Superior Court
should be affirmed on the basis of and for the reasons assigned by the Superior Court
in its order dated December 19, 2014.

NOW, TI-IEREFORE, I'l` IS I-IEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY TI~[E COURT: